THIRD PARTY BROKERAGE ARRANGEMENT

 

In accordance with the terms of section 3(a)(4)(B)(i) of the Securities Exchange
Act of 1934, as amended (“the Act”), Woodbury Financial Services, Inc.
(“Woodbury Financial”) and Western Sierra National Bank (“Financial
Institution”), a national bank, agree to enter into this third party brokerage
arrangement (“Agreement”) whereby Woodbury Financial shall be authorized to sell
securities, variable insurance products, and variable and fixed annuities to the
Financial Institution’s customers at the location described in Exhibit A.
Woodbury Financial, authorized Registered Representatives of Woodbury Financial,
and the Financial Institution agree to be bound by the following conditions:

 

I.    Representations and Identification of the Parties

 

1.1 Woodbury Financial is a broker-dealer duly registered and in good standing
with the Securities and Exchange Commission (“SEC”) under the Securities
Exchange Act of 1934, and the National Association of Securities Dealers
(“NASD”).  Woodbury Financial has satisfied itself that it is permitted to
engage in this activity pursuant to section 3(a)(4)(B)(i) of the Act and
interpretive releases.  Woodbury Financial will comply with all applicable laws
and regulations as well as all rules of all regulatory bodies that exercise
jurisdiction over Woodbury Financial.

 

1.2 The Financial Institution is a bank as defined in section 3(a)(6) of the
Act. The Financial Institution has satisfied itself that it is permitted under
applicable federal and state banking laws and regulations, including OCC
Bulletin 94-13, to execute the Agreement with Woodbury Financial, as defined in
section 3(a)(4)(B)(i) of the Act. Financial Institution will comply with all
applicable laws and regulations as well as all rules of all regulatory bodies
that exercise jurisdiction over Financial Institution.

 

II.    Duties and Responsibilities

 

2.1 As set forth more fully in Section VI of this agreement, Woodbury Financial
agrees to pay Financial Institution a fee in exchange for customer referrals
made by Financial Institution to Woodbury Financial and Woodbury Financial
Registered Representatives (“Registered Representatives”) that provide
securities-related services in the Financial Institution’s premises.  Such
services will include executing purchases and sales of securities.  Woodbury
Financial will provide securities-related services to customers of Financial
Institution who are referred to Woodbury Financial; Financial Institution will
provide no securities related services whatsoever and agrees not to become
involved with securities or fixed annuity related activities or supervision of
any Woodbury Financial Registered Representatives. As used herein, the term
“Security” or “Securities’ shall have the meaning set forth in the Securities
Exchange Act of 1934, as amended, and shall also include all other financial
instruments or products included in the Woodbury Financial brokerage services
program from time to time, including without limitation, debt and equity
instruments, mutual funds, variable and fixed annuities and other financial
instruments and products approved by appropriate regulatory authorities from
time to time for sale (directly or indirectly) by financial institutions.

 

2.2 The parties to this Agreement will maintain a copy of this Agreement in
their principal office.

 

2.3 All securities-related customer account records will be maintained either at
Woodbury Financial or by the Registered Representatives in a secure location at
the Financial Institution.  No securities-related customer information will be
maintained by the Financial Institution.  Financial Institution will maintain
strict confidentiality of the names of all customers whom it refers to Woodbury
Financial and Registered Representatives.  Financial Institution specifically
agrees not disclose the names of customers it refers to Woodbury Financial and
Registered Representatives to any third party and furthermore agrees to comply
with all the requirements regarding customer privacy as set forth in the
Gramm-Leach-Bliley Act of 1998.

 

2.4 All books, records, and files relating to the Agreement, whether located at
Financial Institution or Woodbury Financial, shall be available for inspection
during normal business hours by the Securities Exchange Commission, the National
Association or Securities Dealers, or other securities regulatory authorities. 
Such book, records and files, whether located at Financial Institution or
Woodbury Financial, shall also be available for inspection during normal
business hours to all regulators having jurisdiction over the activities of the
Financial Institution.

 

2.5 Only those Registered Representatives that enter into an  employment
agreement (“Employment Agreement”) with the Financial Institution and that are
approved by Woodbury Financial to conduct business on the premises of the
Financial Institution and execute the appropriate addendum to the Woodbury
Financial Representative Sales Contract that reflects this fact will be
permitted to offer securities-related services on the premises of the Financial
Institution.

 

2.6 After giving reasonable advance notice, Woodbury Financial may visit the
Financial Institution periodically during normal business hours to audit the
securities activities of Registered Representatives and to inspect the premises
for evidence of compliance with the terms of the Agreement.

 

1

--------------------------------------------------------------------------------


 

2.7 All customers referred to Registered Representatives of Woodbury Financial
by the Financial Institution will be required by the Registered Representative
of Woodbury Financial to sign a Disclosure Statement prepared by Woodbury
Financial.  The content of the Disclosure Statement will be determined by
Woodbury Financial, but will at a minimum explain that Woodbury Financial, not
the Financial Institution, offers all securities-related services. The
Disclosure Statement shall also include language to inform customers that
securities products are not deposits or obligations of the Financial
Institution, are not guaranteed by Woodbury Financial or Financial Institution,
and are not insured by the Federal Deposit Insurance Corporation and subject to
investment risk including possible loss of principal.

 

2.8 The Financial Institution will not carry a securities account of any
customer serviced under this Agreement except as permitted under
section 3(a)(4)(B)(ii) and 3(a)(4)(B)(viii) of the Securities Exchange Act of
1934, as amended, these sections which are incorporated into this agreement and
attached as Exhibit B.

 

2.9 Woodbury Financial retains its rights to terminate the Registered
Representatives pursuant to the provisions set for the in Woodbury Financial
Representative Sales Contract, regardless of the Registered Representative’s
Employment Agreement with the Financial Institution.  Financial Institution
agrees that any Representative barred or suspended by any securities regulatory
agency from association with Woodbury Financial or any other broker-dealer will
be terminated or suspended, accordingly, from all securities activities by
Financial Institution.  Woodbury Financial will promptly notify Financial
Institution of termination, disbarment or suspension by any securities or
insurance regulatory agency of Registered Representatives.

 

At its sole and separate option, Financial Institution reserves right to
terminate the Registered Representatives pursuant to the provisions set forth in
the Employment Agreement, regardless of Registered Representatives’ contract or
other agreement with Woodbury Financial.

 

2.10 In order to mitigate the risk of customer confusion regarding the
distinction between Woodbury Financial and the Financial Institution, the
Woodbury Financial sales location(s) at the Financial Institution shall be
established and located in a physically separate and distinct area of the
Financial Institution.  The Woodbury Financial sales location(s) shall be
clearly demarcated with Woodbury Financial and Securities Investors Protection
Corporation (“SIPC”) signage.  The Financial Institution shall allow the
Registered Representative to take additional reasonable steps that may be
prudent or necessary to mitigate the risk of customer confusion.  In no
circumstances, however, shall any measure taken to mitigate such risk be allowed
to substitute for the duties set forth in section 2.7 of the Agreement.

 

2.11 The Woodbury Financial sales location(s) at the Financial Institution shall
be used solely for the purpose of selling securities and variable insurance
products by Registered Representatives of Woodbury Financial.  Use of said
location(s) for any other purpose(s) will not be permitted without the prior
written agreement of Woodbury Financial and the Financial Institution.

 

2.12 The Employment Agreement between the Financial Institution and the
Registered Representative shall be determined solely by the Financial
Institution and the Registered Representative.  Woodbury Financial shall not be
a party to such contractual arrangement and shall honor all provisions of the
Agreement until notified in writing by either the Financial Institution or the
Registered Representative that the Employment Agreement has been terminated. 
Woodbury Financial will honor all on-going payment obligations to Financial
Institution based on transactions consummated prior to termination of the
contractual arrangement between the Financial Institution and the Registered
Representative.

 

2.13 Woodbury Financial will be responsible for recruiting, conducting
background checks and training, obtaining appropriate licenses or registration,
and supervising Registered Representatives.  Such persons shall be independent
contractors of Woodbury Financial and may be employees of Financial Institution
if permitted under applicable state regulations.  Woodbury Financial will obtain
from Registered Representatives an executed Woodbury Financial Representative
Sales Contract, an example of which is attached hereto as Exhibit C.

 

2.14 Woodbury Financial shall provide to Financial Institution for its
customers, promotional material outlining Woodbury Financial brokerage services
which clearly identify Woodbury Financial as the entity providing such services
and include all necessary disclosures as required by the Statement.

 

2.15 Woodbury Financial shall assist Financial Institution in fulfilling its
compliance responsibilities under the Statement including providing Financial
Institution with the Woodbury Financial Representative’s Procedure Manual which
includes rules and policies that Woodbury Financial requires Registered
Representatives to follow.

 

2.16 Woodbury Financial shall safeguard customer funds and securities which are
transferred between Financial Institution customers and Woodbury Financial.

 

2.17 Woodbury Financial shall maintain books and records for the securities
accounts of each customer serviced by Woodbury

 

2

--------------------------------------------------------------------------------


 

Financial as required by SEC Rule 17a-3 and other applicable laws, rules and
regulations.

 

2.18 Notwithstanding any other provision contained in this Agreement, Woodbury
Financial shall cause all aspects of its brokerage services program to be
conducted in accordance and conformity with the Interagency Statement on Retail
Sales of Non-deposit Investment Products, date February 15, 1994, published by
the Board of Governors of the Federal Reserve System, the Office of the
Comptroller of the Currency, the Federal Deposit Insurance Corporation and the
Office of Thrift Supervision (the “Statement”) and all other applicable rules
and regulations as issued and in effect by Financial Institution’s federal
banking regulator during the term of this Agreement.  In accordance with their
responsibilities under the Statement and various other laws, rules, regulations
and policies of their respective regulatory agencies as in effect from time to
time.  Financial Institution and its affiliates on whose premises the activities
contemplated by this Agreement are conducted may from time to time review the
sales and other activities of the Woodbury Financial Registered
Representative(s) and other operations of Woodbury Financial on Financial
Institution’s premises to confirm that such activities and operations are being
conducted in a manner consistent with the Statement and any such laws, rules,
regulations and policies, and in connection therewith to review such records of
Woodbury Financial relating to the Agreement as the Financial Institution or  an
affiliate of the Financial Institution that is approved by Woodbury Financial,
deems necessary or appropriate to evaluate compliance with the terms of the
Agreement.  Any such review or investigation shall not relieve Woodbury
Financial from its obligations hereunder to operate all aspects of its brokerage
services program in accordance with the Statement and any additional laws,
rules, regulations or policies that may affect the terms of the Agreement.

 

2.19 Woodbury Financial shall require Registered Representative to install
appropriate Woodbury Financial signage that is also compatible with the
Financial Institution’s space and design.

 

2.20 Woodbury Financial will secure and maintain errors and omissions insurance
and will provide Financial Institution with proof of maintenance of the required
insurance on a regular basis.

 

2.21 Subject to applicable law, regulation and/or regulatory guidance, and the
Privacy Policy of The Hartford Financial Services Group, Inc. and its
Affiliates, including Woodbury Financial, Woodbury Financial shall authorize
Financial Institution to monitor, periodically review and verify that Woodbury
Financial and its Registered Representatives are complying with the terms of
this Agreement.

 

2.22 Woodbury Financial, its employees, officers or affiliates shall not use any
proprietary or confidential customer information learned from Financial
Institution in the course of their relationship for any purposes other than
those contemplated by this Agreement. The employees, officers or affiliates
thereof shall not disclose any such proprietary or confidential information to
any unauthorized third party.

 

2.23 Woodbury Financial will hold all customer data provided by Financial
Institution confidential, will protect the confidentiality of the data in a
manner no less effective than that used by Woodbury to protect its own
confidential information, and will not use or re-disclose the customer data
except in accordance with Section 502(b)(2) of the Gramm-Leach-Bliley Act,
Public Law 106-102, S. 900 (1999) and any regulations promulgated thereunder by
any state or Federal regulatory agency with jurisdiction over any of the
parties, and the Privacy Policy of The Hartford Financial Services Group, Inc.
and its Affiliates, including Woodbury Financial.

 

2.24 Woodbury Financial shall notify Financial Institution of breaches in
security resulting in unauthorized intrusions that may materially affect the
Financial Institution and its customers.  In such and event, Woodbury Financial
shall notify Financial Institution when a material intrusion occurs, estimate
the intrusion’s effect on the Financial Institution and specify the corrective
action taken.

 

2.25 Woodbury Financial shall provide or make available to Financial Institution
the following written reports on the basis indicated to assist management in
fulfilling its oversight responsibilities:

 

i.  A list of all customer complaints against Registered Representatives and
their resolution (monthly).

 

ii. A  copy of all audit or inspection reports created by Woodbury Financial’s
Compliance Department, other personnel designated by the Compliance Department,
or regulatory authorities that relate to the activities of the Registered
Representatives.

 

iii. A monthly commissions report (which includes a list of sales by product,
salesperson and location) describing aggregate commissions payable to individual
Registered Representatives.

 

iv. Reports reflecting independent review by Woodbury Financial’s Compliance
Department of questionable sales

 

3

--------------------------------------------------------------------------------


 

of securities to Registered Representative’s customers by Registered
Representative and/or questionable activities of the Registered Representative
where the Compliance Department’s review results in a determination that
potential problems may exist.  However, in no situation shall any report
provided to Financial Institution under this paragraph be deemed an admission of
any guilt or wrongdoing or any kind by Woodbury Financial or Registered
Representative.

 

v. A copy of any portion of an SEC or NASD report received by Woodbury Financial
and reflecting upon the bank activities of Woodbury Financial.

 

2.26 Woodbury Financial shall allow Financial Institution and the appropriate
regulators reasonable access to Woodbury Financial records relating to the
Agreement to fulfill supervisory and oversight responsibilities.

 

2.27 Financial Institution shall provide space in its main building and, upon
agreement between the parties, in its branches for Woodbury Financial brokerage
services.  The space provided shall be used solely for the purpose of marketing
nondeposit investment products.  Where practical, the space shall be in a
physical location distinct from the retail deposit-taking area of Financial
Institution.  Signage and decor shall be used to minimize customer confusion
with deposit products.  All sales or recommendations of nondeposit investment
products by registered or non-registered personnel, on Financial Institution’s
premises, shall take place in the designated area.

 

2.28 Financial Institution shall provide furniture compatible with the design
and quality of other adjacent office furniture sufficient for the needs of the
Woodbury Financial Registered Representative.

 

2.29 Financial Institution shall adopt a written policy summarizing the
procedures governing its responsibilities and the activities of its employees
under this Agreement and addressing the concerns described in the Interagency
Statement On Retail Sales of Nondeposit Investment Products (February 15, 1994)
(the Statement).  The policy shall be adopted and reviewed in accordance with
Bank’s regulatory requirements.

 

2.30  Registered Representative shall only offer those categories of products
generically designated by Financial Institution. Financial Institution may
instruct Registered Representative that Registered Representative is prohibited
from selling designated categories of securities products that the Financial
Institution deems to be excessively volatile. The Financial Institution shall
provide Registered Representative and Woodbury Financial with advanced, written
notice of such prohibition.  Financial Institution shall not, however, prohibit
the sale of a particular securities product nor shall it interfere with a
suitability determination for a particular customer.  Financial Institution
understands and agrees that all suitability determinations shall be made by
Woodbury Financial and the Registered Representative. Financial Institution
understands and agrees that Woodbury Financial shall not directly monitor
whether Registered Representative only sells those products designated by the
Financial Institution, however Woodbury Financial shall cooperate in determining
whether a violation has occurred, upon reasonable request by the Financial
Institution.  In no event shall the products offered by Woodbury Financial
include securities of Financial Institution or any affiliate of Financial
Institution or any securities as to which the Financial Institution or Woodbury
Financial acts as a “dealer,” “market maker,” or “underwriter” as those terms
are defined under federal securities laws. This provision shall be construed
narrowly as to avoid the characterization of the Financial Institution’s
activities as that of acting as an unregistered securities representative or
broker-dealer.

 

2.31 To the extent that any provision of this Agreement shall be deemed invalid,
unenforceable, or in contravention of any contractual provision between Woodbury
and its Registered Representatives then this Agreement shall be construed in all
respects as if such invalid or unenforceable provision were omitted.

 

III.    Indemnification

 

3.1 Woodbury Financial shall indemnify, defend, and hold harmless Financial
Institution, any controlling person of the Financial Institution and its
affiliates, from and against all losses, claims, damages, proceedings, suits,
and actions commenced against Financial Institution, and all liabilities,
expenses, and costs, including reasonable attorney’s fees, in connection
therewith, arising out of Woodbury Financial’s or its Registered
Representatives’ reckless or fraudulent act or omission or negligence involving
the sale of securities to the Financial Institution’s customers.

 

3.2 Financial Institution shall indemnify, defend, and hold harmless Woodbury
Financial, and any controlling person of Woodbury Financial, from and against
all losses, claims, damages, proceedings, suits, and actions commenced against
Woodbury Financial, and all liabilities, expenses, and costs, including
reasonable attorney’s fees, in connection therewith, arising out of Financial
Institution’s reckless or fraudulent act or omission or negligence involving
the  Financial Institution’s customers.

 

3.3  All parties shall provide prompt notice of any claim for indemnification.
Each party shall have the right to either defend the

 

4

--------------------------------------------------------------------------------


 

action from which a claim for indemnification stems or to compensate the other
party for the losses set forth in paragraphs 3.1 or 3.2.  Failure to provide
prompt notice under this paragraph that results in significant damages to the
indemnifying party which would not otherwise have been incurred shall release
indemnifying party from the responsibility to indemnify.

 

IV.    Advertising and Promotional Materials

 

4.1 Any advertising or promotional materials used by Financial Institution
regarding securities-related services of Woodbury Financial must be approved by
Woodbury Financial prior to their use.

 

4.2  All advertising and promotional materials relating to this arrangement
referring to the Financial Institution will clarify that the Financial
Institution is not registered as a broker or dealer, that the Financial
Institution and Woodbury Financial are distinct and separate entities and that
securities services are provided by Woodbury Financial and not by the Financial
Institution.

 

4.3 All confirmations, account statements, and other customer communications
will indicate that securities services are provided solely by Woodbury Financial
and not by the Financial Institution.

 

4.4  All aspects of this paragraph shall be subject to approval by the
Compliance Department of Woodbury Financial. Parties agree, from time to time,
to advertise and promote the investment products through direct mailing of
promotional literature, newspaper and other media advertisements, seminars and
other approaches.  Any such advertisements and promotions shall contain
conspicuous and easy to comprehend disclosures concerning the nature of and the
risk associated with investment products.  The cost of such marketing activities
shall be shared equally by the parties, or as otherwise agreed to in writing, by
both parties from time to time.  Each party must obtain prior written permission
from the other before distributing any advertisement or promotional material of
any kind that refers to the other party or the services available from the other
party.  On a best efforts basis, Woodbury Financial will work with Financial
Institution to utilize the Hartford logo wherever possible as permitted by
Hartford policy.

 

V.    Activities of Unregistered Financial Institution Employees

 

5.1 Unregistered employees of Financial Institution will not recommend
securities, provide investment advice, or handle any questions that might
require familiarity with the securities industry or require the exercise of
judgment regarding securities; however, unregistered employees may describe in
general terms the types of investment vehicles available from Woodbury Financial
under this Agreement.

 

5.2 Unregistered employees will direct all securities-related questions to
Woodbury Financial Registered Representatives.

 

5.3 Unregistered employees will only provide clerical or ministerial assistance.

 

5.4 Unregistered employees will not accept or transmit orders on behalf of
customers.

 

5.5 Financial Institution may not pay its employees any referral fees that
exceed a nominal one-time cash fee of a fixed dollar amount.  As used in
paragraph 5.5, the term “nominal” shall mean an amount not to exceed one hour of
the referring employee’s wage.  Referral fees must not be contingent upon
whether or not a referral results in a transaction and must be paid regardless
of whether or not a sale is made.  Referral fees cannot be in any way related
to, or calculated on the basis of, any transaction effectuated between the
customer and Registered Representative.

 

VI.  Compensation to the Financial Institution

 

6.1  Woodbury Financial will pay commissions to the Financial Institution on a
semi-monthly basis. Financial Institution shall receive a percentage of gross
commissions, as described in Exhibit D, less any credits and/or refunds made to
customers, generated by the brokerage services rendered by Registered
Representatives on Financial Institution’s premises or attributable to Financial
Institution customers referred to Registered Representatives.  The contract
between Woodbury Financial and Financial Institution shall be a Third Party
Brokerage Arrangement pursuant to Section 3(a)(4)(B)(i) of the Act and is not a
joint venture or partnership of any kind.

 

6.2  The Financial Institution shall direct any and all compensation to the
Registered Representative pursuant to the contractual arrangement between
Financial Institution and the Registered Representative to which Woodbury
Financial is not a party.

 

6.3 Financial Institution shall have no right to be compensated for transactions
effectuated with customers of the Financial Institution who retained the
services of Woodbury Financial Registered Representatives without being referred
to such representative directly by Financial Institution.

 

5

--------------------------------------------------------------------------------


 

6.4 If any premium, deposit, or other consideration collected pursuant to any
sale made under this Agreement is refunded by Woodbury Financial, product
manufacturer, issuer, or any other party for any reason, or if a reversal of the
sale occurs for any reason, Woodbury Financial shall not be obligated to pay any
commission to Financial Institution for such sale.  If such payment has already
been made to Financial Institution, Financial Institution shall be responsible
to promptly repay all money or other consideration received from Woodbury
Financial on the basis of such sale.  Woodbury shall also be entitled to
withhold any current or future commissions payable to Financial Institution
under this Agreement in order to satisfy any balance under this paragraph.  This
paragraph shall not eliminate any other rights to collect such money or other
consideration or foreclose any other collection procedure that may be available.

 

VII. Assignment

 

7.1  This Agreement shall not be assignable by either Woodbury Financial or
Financial Institution without the written consent of the other party.

 

VIII. Termination

 

8.1  This agreement shall be terminable without cause at any time by either
party hereto by written notice to the other party at least thirty (30) days
prior to the effective termination date contained in said notice.

 

In addition, this Agreement may be terminated immediately and with notice for
“cause.”  “Cause” is defined to include, but is not limited to:

 

a.  If either party undertakes any act of fraud, deceit, or violates any statute
or rule governing the sale of mutual funds, variable insurance products, or
variable annuities.

 

b.  If a party shall breach a material term of this Agreement and fails to cure
such breach within 30 days of prior written notice of the breach from the
non-breaching party.

 

8.2 In the event a customer of Financial Institution terminates his/her account
with Financial Institution, Woodbury Financial may continue to provide
securities-related services to such customers subject to Section 8.4.

 

8.3 This agreement will terminate immediately if third party brokerage
arrangements of this kind become impermissible under applicable laws and
regulations or if any change in regulatory interpretation of those laws and
regulations creates a good faith belief by either party that either party may be
subject to regulatory enforcement action.

 

8.4  Upon termination of this Agreement, Woodbury Financial agrees to cooperate
in the transfer of records relating to customer accounts to a broker/dealer
designated by the Financial Institution, as permissible under applicable law
including any regulatory guidance.  Financial Institution shall be exclusively
responsible for obtaining customer authorization for such transfer and of
adequately notifying Woodbury Financial that a broker-dealer change form has
been obtained.  After termination of this Agreement, Woodbury Financial shall
not provide information with respect to such accounts to any other broker dealer
or financial institution nor shall information with respect to such accounts be
used by Woodbury Financial after such transfer except as requested by customer. 
Woodbury Financial shall not engage in the contact or solicitation of any
securities business from any customer account, or from any person whose name
becomes known to Woodbury Financial Registered Representatives through Financial
Institution as a potential customer if this Agreement is terminated for a period
of 60 days.  If, however, Financial Institution does not transfer customer
accounts to a successor broker dealer within 60 days of the date of termination
of this Agreement, Woodbury Financial may contact such customers and continue to
provide brokerage services.  If Woodbury terminates this agreement without
providing advance notice and Financial Institution fails to transfer such
accounts within 60 days, then Woodbury shall provide the Financial Institution
with an additional 30 days, however this 30 day extension period shall be
reduced by the number of days advance notice that Woodbury provides, not to
exceed 30 days.  Nothing in this provision shall foreclose any customer’s right
to determine their broker-dealer or to otherwise manage his/her assets and
Woodbury Financial shall not be prohibited from assisting a customer in
effectuating his/her decision, including transferring such accounts or sharing
customer information with a party designated by the customer.  For customers who
choose to leave their account with Woodbury Financial, Woodbury Financial may
continue to provide securities services to them.  Woodbury Financial shall
retain all original customer account records following termination.

 

6

--------------------------------------------------------------------------------


 

IX.  Miscellaneous

 

9.1  This agreement shall be governed by the laws of the State of Minnesota.

 

9.2  Nothing contained in this Agreement shall be deemed or construed to create
a partnership, joint venture or agency relationship between the parties or cause
Financial Institution to be responsible in any way for the debts or obligations
of Woodbury Financial.  The intention of the parties is solely to create a Third
Party Brokerage Arrangement whereby an independent contractor of Woodbury
Financial shall provide securities services upon the premises of Financial
Institution, subject to the Woodbury Financial Services, Inc. Representative
Sales Contract and the Employment Agreement.

 

9.3 Sales of securities, variable insurance products, and variable annuities to
the general public will not be limited by this Agreement.

 

9.4 All notices required or permitted hereunder shall be given if in writing and
delivered personally or sent by United States registered or certified mail,
postage prepaid, to the following addresses:

 

Woodbury Financial

 

Western Sierra National Bank

500 Bielenberg Drive
St. Paul, MN 55102
Attn: Sheryl Celestino
(800) 800-2000
FAX (651) 738-5262

 

4080 Plaza Golorado
Cameron Park, CA 95682
Attn.: Kirk Dowdell
Telephone: 530-677-5600
Facsimile:  530-676-2817

 

9.5  This Agreement contains the entire understanding of the parties and may be
modified only in writing executed by all parties.  If any of its provisions are
held unenforceable, the remaining provisions shall not be invalidated.

 

9.6  Any dispute or claim over the performance or interpretation of this
Agreement that cannot be resolved by mutual agreement of the parties shall be
submitted to arbitration under the rules and procedures of the American
Arbitration Association (“AAA”).

 

9.7 Subject to applicable law, each party agrees to provide the other with
information necessary to perform their responsibilities pursuant to this
Agreement.

 

This agreement dated the 22nd day of July, 2003 has been accepted by:

 

By:

/s/ Kirk Dowdell

 

 

 

Kirk Dowdell, President and Chief Executive Officer

 

 

Western Sierra National Bank

 

 

 

 

By:

/s/ Michael Brennan

 

 

 

Michael Brennan, Associate Counsel & Assistant Secretary

 

 

Woodbury Financial Services, Inc.

 

 

7

--------------------------------------------------------------------------------